DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 and April 16, 2021 were filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The non-patent literature document citation C1 of the information disclosure statement filed April 16, 2021 is not considered because an English language translation is not provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 11-13, 15-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/112540 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided herewith) in view of United States Patent No. 8,901,002 B2 to Tanaka et al. (hereinafter “Tanaka”) and an article entitled “Organic Abrasive Manufacturing” authored by Wenjun Zou (hereinafter “Zou”) (copy provided by Applicant in information disclosure statement filed April 16, 2021).


Referring to Applicant’s independent claim 1, 3M teaches an abrasive article (See Abstract of 3M) comprising: a body having an abrading surface and an opposed second surface (page 7, ll. 6-28; page 9, ll. 11-22; FIGS. 1 and 2 of 3M), wherein the abrading surface of the body includes a plurality of inorganic abrasive particles (page 9, l. 29 – page 10, l. 8; FIGS. 1 and 2 of 3M); a conformable metal oxide coating adjacent to and conforming to the plurality of inorganic abrasive particles (page 20, ll. 1-17; page 29, ll. 19-29 of 3M), wherein the conformable metal oxide coating includes a first surface (page 20, ll. 1-17; page 29, ll. 19-29 of 3M).
Although 3M teaches the inorganic abrasive particles comprises a conformable metal oxide coating (page 20, ll. 1-17; page 29, ll. 19-29 of 3M), 3M does not teach explicitly the conformable metal oxide further comprises “a conformable polar organic-metallic coating in contact with the first surface of the conformable metal oxide coating, wherein the conformable polar organic-metallic coating includes a chemical compound having at least one metal and an organic moiety having at least one polar functional group” according to Applicant’s claim language.
However, Tanaka teaches a polishing slurry for metal films and a polishing method which restrain the generation of erosion and seams, and makes the flatness of a surface polished therewith or thereby high (See Abstract of Tanaka).  Tanaka teaches the polishing slurry of the invention for metal films preferably contains abrasive grains in order to gain a good rate of polishing a barrier layer and an interlayer dielectric (col. 7, ll. 59-61 of Tanaka).  Tanaka teaches the species of the abrasive grains that may be used is at least one selected from silica, alumina, zirconia, ceria, titania, germania, or modified products thereof (col. 7, ll. 61-64 of Tanaka). Tanaka teaches the modified products are each a product wherein the surfaces of the abrasive 

Referring to Applicant’s claim 2, 3M as modified by Tanaka and Zou teaches the at least one metal of the conformable polar organic-metallic coating is Si (col. 8, ll. 1-11 of Tanaka).

Referring to Applicant’s claim 3, 3M as modified by Tanaka and Zou teaches the at least one polar functional group includes at least one of a methoxy (col. 8, ll. 1-11 of Tanaka) and an ethoxy (col. 8, ll. 1-11 of Tanaka). 

Referring to Applicant’s claim 6, 3M as modified by Tanaka and Zou teaches the chemical compound is an organosilane (col. 8, ll. 1-11 of Tanaka) and wherein the conformable polar organic-metallic coating includes the reaction product of the organosilane and the metal oxide of the conformable metal oxide coating (col. 8, ll. 1-11 of Tanaka).

Referring to Applicant’s claim 7, 3M as modified by Tanaka and Zou teaches the organosilane includes an alkoxysilane (col. 8, ll. 1-11 of Tanaka). 

Referring to Applicant’s claim 8, 3M as modified by Tanaka and Zou teaches the organosilane includes an alkoxysilane (col. 8, ll. 1-11 of Tanaka).

Referring to Applicant’s claim 11, 3M as modified by Tanaka and Zou teaches the metal of the metal oxide is Si (page 20, ll. 1-17; page 29, ll. 19-29 of 3M).

Referring to Applicant’s claim 12, 3M as modified by Tanaka and Zou teaches the metal of the metal oxide includes Si (page 20, ll. 1-17; page 29, ll. 19-29 of 3M), the organosilane includes an alkoxysilane, and the at least one polar functional group includes at least one of a cationic functional group and an anionic functional group.

Referring to Applicant’s claim 13, 3M as modified by Tanaka and Zou teaches the contact angle of water on the conformable polar organic-metallic coating is approximately 0 degrees or higher (page 33, ll. 6-11 of 3M). The contact angle range taught by 3M as modified by Tanaka renders obvious Applicant’s claimed range. The contact angle range taught by 3M as modified by Tanaka overlaps Applicant’s claimed range of “less than 30 degrees”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, 3M as modified by Tanaka and Zou teaches the inorganic abrasive particles further comprise a conformable, diamond coating disposed between the abrading surface of the body and the conformable metal oxide coating (page 8, ll. 13-18; page 8, l. 26 – page 9, l. 10 of 3M).

Referring to Applicant’s claim 16, 3M as modified by Tanaka and Zou teaches the plurality of inorganic abrasive particles includes diamond abrasive particles (page 9, l. 28 – page 10, l. 8 of 3M).

Referring to Applicant’s claim 17, 3M as modified by Tanaka and Zou teaches the plurality of inorganic abrasive particles are diamond abrasive particles (page 10, ll. 4-8 of 3M). The diamond abrasive particle content taught by 3M as modified by Tanaka renders obvious Applicant’s claimed range.  The diamond abrasive particle content taught by 3M as modified by Tanaka lies within Applicant’s claimed range of “at least 95 percent diamond abrasive particles by weight”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 19, 3M as modified by Tanaka and Zou teaches the inorganic abrasive particles have a Mohs hardness of preferably 8 or higher (page 10, ll. 3-4 of 3M).  The Mohs hardness range taught by 3M as modified by Tanaka renders obvious Applicant’s claimed range.  The Mohs hardness range taught by 3M as modified by Tanaka lies within Applicant’s claimed range of “at least 8.5”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 20, 3M as modified by Tanaka and Zou teaches a polishing system (See Abstract) comprising: a polishing pad including a material (page 9, ll. 23-27; page 11, ll. 3-10; page 12, ll. 3-10 of 3M); a pad conditioner having an abrading surface (page 7, ll. 6-10, 17-23; page 8, ll. 13-15; page 9, ll. 11-16; page 12, ll. 3-4; FIG. 2 of 3M), wherein the pad conditioner includes at least one abrasive article of claim 1 (page 7, ll. 6-28; page 9, ll. 11-22; page 9, l. 29 – page 10, l. 8; page 20, ll. 1-17; page 29, ll. 19-29; FIGS. 1 and 2 of 3M; col. 7, ll. 61-67 of Tanaka; page 9, Section III; page 10, Section III, Subsection 3 of Zou), wherein the abrading surface of the pad conditioner includes the conformable polar organic-

Referring to Applicant’s claim 21, 3M as modified by Tanaka and Zou teaches the material of the polishing pad includes polyurethane (page 11, ll. 3-10; page 12, ll. 3-10 of 3M).

Referring to Applicant’s claim 23, 3M as modified by Tanaka and Zou teaches the polishing system further comprises a cleaning liquid (page 36, ll. 21-23; the abrasive slurry of 3M is equivalent to Applicant’s claim term “a cleaning liquid”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/112540 A1 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided herewith) in view of United States Patent No. 8,901,002 B2 to Tanaka et al. (hereinafter “Tanaka”) and an article entitled “Organic Abrasive Manufacturing” authored by Wenjun Zou (hereinafter “Zou”) (copy provided by Applicant in information disclosure statement filed April 16, 2021) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2009/0029553 A1 to Scott et al. (hereinafter “Scott”).

Referring to Applicant’s claims 4 and 5, although 3M as modified by Tanaka and Zou teaches a conformable polar organic-metallic coating in contact with the first surface of the conformable metal oxide coating, wherein the conformable polar organic-metallic coating includes a chemical compound having at least one metal and an organic moiety having at least one polar functional group (col. 7, ll. 61-67 of Tanaka; page 9, Section III; page 10, Section III, 
However, Scott teaches a composition for chemical mechanical polishing which comprises at least one abrasive particle having a surface at least partially coated by an activator (See Abstract of Scott).  In at least one embodiment, Scott teaches a composition comprising a material having at least one activator associated therewith and a fluid having at least one free radical-forming compound (par. [0050] of Scott).  Scott teaches the activator can be associated with a polymeric particle or polishing pad (par. [0172] of Scott).  In a preferred embodiment of the invention, Scott teaches the polishing pad has at least one of Fe, Cu, or Ce salts associated with the surface thereof, and/or at least one of Fe and Cu oxides associated with the surface thereof (par. [0172] of Scott).  Scott teaches as pads are worn during use, having activators within the pad matrix that will eventually be contacting a fluid containing the compound that produces free radicals is advantageous (par. [0172] of Scott).  In the working examples, Scott teaches Mirasol 3070 coated with activator contains the above-described Mirasol with for example iron acetate activator coated/absorbed onto at least a portion of the surface of the silica particles, i.e., on about 70 percent of the surface area of each silica particle (par. [0354]; Examples of Scott).  Scott teaches Mirasol having as an activator, i.e., cationic iron is hereafter Mirasol/Fe-Ac, or copper which is hereafter Mirasol/Cu-Ac, provided the activator (par. [0354]; Examples of Scott).  There is a reasonable expectation the conformable polar organic-metallic coating of 3M as modified by Tanaka and Zou can be modified further and adopt the activator, e.g., a cationic iron or cationic copper compound according to Scott’s teachings as the cationic functional group.  As Scott teaches pads are worn during use, having activators within the pad .  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 9, including all the limitations of independent claim 1, with particular attention to “wherein organosilane includes at least one of n- trimethoxysilylpropyl-n,n,n-trimethylammonium chloride, n- (trimethoxysilylpropyl)ethylenediaminetriacetate trisodium salt, carboxyethylsilanetriol disodium salt, 3-(trihydroxysilyl)-1-propanesulfonic acid and n-(3- triethoxysilylpropyl)gluconamide” or of dependent claim 10, including all the limitations of independent claim 1, with particular attention to “wherein the conformable polar organic-metallic coating further includes at least one of lithium silicate, sodium silicate and potassium silicate”.
There is no obvious reason to modify the teachings of 3M with any one or more of the Tanaka or Zou references and teach “wherein organosilane includes at least one of n- trimethoxysilylpropyl-n,n,n-trimethylammonium chloride, n- (trimethoxysilylpropyl)ethylenediaminetriacetate trisodium salt, carboxyethylsilanetriol disodium salt, 3-(trihydroxysilyl)-1-propanesulfonic acid and n-(3- triethoxysilylpropyl)gluconamide” according to Applicant’s dependent claim 9 and “wherein the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731